Filed 6/23/14 Pryor v. ITEC Financial CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


DANNY WAYNE PRYOR,                                                   B249302

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC435130)
         v.

ITEC FINANCIAL, INC., et al.,

         Defendants and Respondents.



         APPEAL from a judgment and order of the Superior Court of Los Angeles
County. Joseph R. Kalin, Judge. Affirmed.


         Danny Wayne Pryor, in pro. per., for Plaintiff and Appellant.


         Eberhardt Villanueva, Chad A. Eberhardt, J. Nigel Villanueva for Defendants and
Respondents.


                  ___________________________________________________
       Plaintiff and appellant Danny Wayne Pryor appeals from a judgment following a
bench trial in favor of defendants and respondents ITEC Financial, Inc. (ITEC),
Southcoast Properties, LLC (Southcoast), Nina Patel, and Mani Govindan. Pryor also
appeals from the trial court’s order denying his motion for new trial.
       Pryor’s appeal suffers from a number of defects, chief among them the failure to
provide an adequate record. We affirm the judgment and the order denying the motion
for new trial.
                                     BACKGROUND
       It is impossible to determine the relevant factual or procedural background from
the record presented. For example, the apparently operative second amended complaint
does not appear in the record, nor does any prior iteration of the complaint.
       From the briefs and the meager record, we discern that Pryor’s second amended
complaint stated causes of action for (1) fraud, (2) breach of contract, (3) breach of the
covenant of good faith and fair dealing, (4) usury, (5) cancellation of deeds of
foreclosure, and (6) foreclosure of mechanic’s lien. Pryor claimed that, beginning in
2006, he began negotiating with Patel for a series of loans intended to finance several real
estate development projects, and eventually entered into agreements documenting the
loans. According to Pryor, defendants manipulated the loan disbursement process so as
to encourage Pryor to default on the loans. As each real estate development neared
completion, defendants refused to release any further loan proceeds and blocked Pryor’s
attempts to refinance. They then recorded notices of default and initiated foreclosures,
eventually acquiring title to each property. Pryor alleged he suffered $15,000,000 in
damages.
       A bench trial was conducted over four days in February 2013. During trial, the
court dismissed the fourth through sixth causes of action. The court found for defendants
on the remaining causes of action.
       Following the trial court’s ruling, Pryor moved for a new trial. The court denied
the motion on April 25, 2013. Pryor timely appealed.



                                              2
                                       DISCUSSION
       It is a fundamental rule of appellate review that the judgment is presumed correct,
and the appellant has the burden of demonstrating reversible error by an adequate record.
(Parker v. Harbert (2012) 212 Cal. App. 4th 1172, 1178; Construction Financial v. Perlite
Plastering Co. (1997) 53 Cal. App. 4th 170, 179.)
       Pryor submitted to this Court “excerpts of records” from the trial court
proceedings, some of which related to the trial, others that did not. The record contains
no reporter’s transcript of the trial, no complete clerk’s transcript, no statement of
decision, no settled statement, and no oral findings of fact. “‘[A] record is inadequate,
and appellant defaults, if the appellant predicates error only on the part of the record he
provides the trial court, but ignores or does not present to the appellate court portions of
the proceedings below which may provide grounds upon which the decision of the trial
court could be affirmed.’” (Osgood v. Landon (2005) 127 Cal. App. 4th 425, 435.)
Absent an oral transcript of the proceedings or its equivalent, an appellant cannot
challenge the sufficiency of the evidence supporting a judgment. (Aguilar v. Avis Rent A
Car System, Inc. (1999) 21 Cal. 4th 121, 132; Foust v. San Jose Construction Co., Inc.
(2011) 198 Cal. App. 4th 181, 186-188.) Therefore, Pryor’s arguments that the trial
court’s judgment was incorrect—because the court failed to understand the impact of the
evidence, wrongly dismissed certain causes of action based on the statute of limitations,
and erroneously found in favor of defendants on the other claims—necessarily fail.
Without a comprehensive record of the trial proceedings, we are unable to determine the
relevant considerations or the reasons for the trial court’s rulings, and thus cannot find its
conclusions improper.
       Pryor contends that the trial court erred by excluding evidence showing that, at the
time the loans to Pryor were made, Patel was not licensed by the California Department
of Real Estate. Pryor asserts that, had this evidence been admitted, it would have shown
that the loans made by defendants were illegal. We review the trial court’s evidentiary
rulings for an abuse of discretion. (Miyamoto v. Department of Motor Vehicles (2009)
176 Cal. App. 4th 1210, 1217; Palm Property Investments, LLC v. Yadegar (2011) 194

                                              3
Cal. App. 4th 1419, 1426; Hartt v. County of Los Angeles (2011) 197 Cal. App. 4th 1391,
1401.) Because there is no record explaining why the trial court excluded the evidence of
Patel’s license history, we have no basis to find an abuse of discretion. (Wagner v.
Wagner (2008) 162 Cal. App. 4th 249, 259 [absence of record precludes determination that
trial court abused its discretion]; Vo v. Las Virgenes Municipal Water Dist. (2000) 79
Cal. App. 4th 440, 448 [same].) We also have no way of determining whether the trial
court found Patel’s license history to be material or whether it relied on other evidence in
denying Pryor’s claims.
       Pryor further contends that the trial court erred by denying his request for trial by
jury, and instead going forward with a bench trial. Again, there is no record to show
what issues the trial court faced when determining whether a jury trial was called for, or
why the trial court heard the case itself. Respondents assert that Pryor failed to deposit
jury fees or obtain a jury fee waiver (Code Civ. Proc., § 631, subd. (f); Cal. Rules of
Court, rule 3.56), and failed to demand a jury trial. Without an adequate record, we can
only presume that the trial court’s decision denying a jury trial was correct.
       Finally, Pryor contends that the trial court erred by denying his motion for new
trial. We review an order denying a new trial for an abuse of discretion. (ABF Capital
Corp. v. Berglass (2005) 130 Cal. App. 4th 825, 832.) On appeal, Pryor contends that he
was entitled to a new trial because he provided the trial court with new evidence showing
that Patel was unlicensed at relevant times. A new trial may be granted because of:
“Newly discovered evidence, material for the party making the application, which he
could not, with reasonable diligence, have discovered and produced at the trial.” (Code
Civ. Proc., § 657, subd. 4.) This provision has three requirements: (i) that the evidence
be newly discovered, (ii) that the evidence be likely to lead to a different result, and (iii)
that the party exercised reasonable diligence to discover and produce the evidence at trial.
(Sherman v. Kinetic Concepts, Inc. (1998) 67 Cal. App. 4th 1152, 1161; In re Marriage of
Liu (1987) 197 Cal. App. 3d 143, 153.) A party seeking relief on this basis must show that
he exercised reasonable diligence by stating the particular acts or circumstances that
establish diligence. (In re Marriage of Liu, at pp. 153-154.) No abuse of discretion is

                                               4
apparent. At the hearing on the motion for new trial, defendants’ counsel argued that the
document Pryor sought to admit was raised numerous times at trial. Based on this
argument and the incomplete record on appeal, it is not clear that any “newly discovered
evidence” was presented. Further, Pryor’s motion, which is in the record, does not
contain a declaration establishing diligence. Therefore, Pryor has not shown that the trial
court abused its discretion by denying his new trial motion.
                                     DISPOSITION
       The judgment and order denying new trial are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                          BOREN, P.J.
We concur:


       ASHMANN-GERST, J.


       CHAVEZ, J.




                                             5